








1525240    2
1525240
ENTERPRISE FINANCIAL SERVICES CORP
PERFORMANCE SHARE GRANT AGREEMENT


This Performance Share Grant Agreement (the “Agreement”) is executed and
delivered by Enterprise Financial Services Corp (the “Company”) and the
undersigned grantee (“Grantee”), effective as of the date set forth on the
signature page hereto (the “Effective Date”).


RECITALS


A.    The Board of Directors of the Company (the "Board of Directors") has
adopted, and the Company's shareholders have approved, the Company’s 2013 Stock
Incentive Plan (the “Plan”), pursuant to which Restricted Stock Units (as
defined in the Plan) may be granted to employees of the Company and its
subsidiaries and certain other individuals, subject to certain vesting
conditions including requirements of continuous service for a specified time
period and the attainment of specific performance standards or goals.


B.    The Company desires to grant Restricted Stock Units to Grantee the vesting
of which will be contingent on the satisfaction of the performance and time
vesting goals set forth in this Agreement (“Performance Shares”).


TERMS


1.Grant. The Company hereby grants to Grantee as of the Effective Date (the
“Grant”) the number of Performance Shares set forth in the Long Term Incentive
Plan Grid (the “Grid”) delivered to Grantee simultaneously with this Agreement
with respect to the period commencing on January 1, 2015 and ending on December
31, 2017 (the “Performance Period”).


2.Administration. The Grant is made under, and is subject to, all of the terms
and provisions of this Agreement, the Grid and the Plan, as amended from time to
time, which terms are incorporated herein by reference. Notwithstanding anything
herein, the Plan or the Grid to the contrary, the Grant is subject to the
Company’s Clawback Policy as amended from time to time. The Compensation
Committee of the Board of Directors (the “Committee”) has been authorized by the
Board of Directors to make any and all determinations necessary to administer
the Grant, including without limitation evaluation of the Company’s achievement
of Goals (as defined below). To the extent not otherwise defined in this
Agreement, the Recitals or the Grid, all capitalized terms will have the same
meanings ascribed to them in the Plan.


3.Award. Subject to earlier termination of this Agreement below or as otherwise
specifically provided herein, following the end of the applicable Performance
Period but no later than March 15 (such date, the “Award Date”) of the calendar
year following the end of such Performance Period, the Company will deliver to
Grantee one fully vested share of Stock for each then vested and outstanding
Performance Share subject to this Agreement based on the achievement of
Performance Goals and satisfaction of Time Vesting Requirement, in each case as
provided in Section 4 below (the “Award”); except that, the Company shall take
such action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes pursuant to Section 8. No fractional
shares shall be issued, and any fractional shares of Stock shall be rounded down
to the nearest whole share of Stock.




--------------------------------------------------------------------------------






4.Performance Goals and Time Vesting Requirements. Vesting of the Performance
Shares is subject to the achievement of Performance Goals and satisfaction of
Time Vesting Requirement as follows:


(a)    Vesting of Performance Shares is subject to satisfaction of the
performance goals as set forth in the Grid (“Performance Goals”), which have
been approved by the Committee and the shareholders of the Company. Each
Performance Goal is assigned a “Threshold,” “Target” and “Exceptional”
performance level and a corresponding number of shares of Stock contingent upon
satisfaction of such level of performance. If actual performance for a
Performance Goal is less than Threshold, no Performance Shares will vest. If
actual performance for a Performance Goal falls between Threshold and Target or
between Target and Exceptional, the Company will use straight line interpolation
to determine the number of Performance Shares which vest with respect to such
Performance Goal, based on the number of shares of Stock specified in the Grid
as contingent on such Performance Goal.


(b)    Vesting of the Grant shall be contingent, in full, on Grantee’s
continuous employment during the period commencing on the Grant Date and ending
on the Award Date (the “Time Vesting Requirement”).


(c)    Notwithstanding any other provision of this Agreement, the number of
Performance Shares vested with respect to a Performance Goal will not exceed the
number of Performance Shares specified for the Exceptional level of such
Performance Goal and no Performance Shares will vest with respect to a
Performance Goal unless the “Threshold Level” is achieved for such Goal.


5.Termination. Except as provided in Section 6 below, this Agreement and the
Grant will terminate and be of no further force or effect on the date that
Grantee is no longer actively employed by the Company or any of its
subsidiaries, for any reason or no reason whether due to voluntary or
involuntary termination, death, disability or retirement prior to the Award
Date. Notwithstanding the foregoing, the Committee may, in its sole discretion,
provide for full or partial Award of the Stock as it deems in the best interest
of the Company upon a termination of Grantee’s employment due to death, or
disability (as the Committee may define in its discretion); provided that any
Awards pursuant to this sentence shall be paid to Grantee not later than March
15 of the calendar year immediately following the year in which such termination
of employment occurs.


6.Change of Control. Upon the occurrence of a Change of Control (as defined in
the Plan) (a) the Time Vesting Requirement will be deemed automatically
satisfied and the Grant will vest and (b) all Performance Goals of the Grant
will be deemed satisfied at a level determined by the Committee in its
discretion, but not less than the “Target” level specified in the Grid with
respect to each Performance Goal.
7.Non-Transferability. Neither the Grant, the Performance Shares nor any other
rights under this Agreement or Grid may be assigned, transferred, or in any
manner encumbered except by will or the laws of descent and distribution, and
any attempted assignment, transfer, mortgage, pledge or encumbrance except as
herein authorized, will be void and of no effect.


8.Withholding. The Company shall withhold from any payment hereunder an amount
of shares of Stock sufficient to cover any required withholding taxes to the
extent required by statutory withholding requirements.
  
9.Choice of Law. To the extent not preempted by Federal law, this Agreement, the
Grid and all determinations and actions taken hereunder and thereunder shall be
governed by the laws of the State




--------------------------------------------------------------------------------




of Missouri, without giving effect to principles of conflicts or choice of law,
except for matters subject to the General Corporation Law of Delaware, which
shall be governed thereby, without giving effect to principles of conflicts or
choice of laws.


10.Adjustment. Appropriate adjustments in the number of Performance Shares shall
be made by the Committee to give effect to adjustments made in the number or
type of shares of Stock through a reclassification, stock dividend, stock split
or stock combination, or similar event in accordance with the terms of the Plan.


11.Section 409A. It is intended that this Agreement shall be administered in a
manner that will comply with or meet an exception from Section 409A of the Code,
and this Agreement shall be administered and interpreted in accordance with such
intent. The Committee may adopt rules deemed necessary or appropriate to qualify
for an exception from or to comply with the requirements of Section 409A of the
Code. Notwithstanding anything in this Section to the contrary, no amendment to
or payment under this Agreement will be made unless permitted under Section 409A
of the Code.


[The remainder of this page is intentionally blank. The next page is the
signature page.]


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first above written.


Effective Date: _________, 2015


ENTERPRISE FINANCIAL SERVICES CORP




By: ________________________________________
Name: _____________________________________
Title: ______________________________________




GRANTEE


___________________________________________
Signature




Print Name:_________________________________




